Name: Commission Regulation (EC) No 871/98 of 23 April 1998 determining the percentage of quantities which may be allowed in respect of import licence applications lodged in April 1998 under tariff quotas for beef and veal provided for in Regulation (EC) No 1939/97 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  Europe
 Date Published: nan

 EN Official Journal of the European Communities 24. 4. 98L 122/58 COMMISSION REGULATION (EC) No 871/98 of 23 April 1998 determining the percentage of quantities which may be allowed in respect of import licence applications lodged in April 1998 under tariff quotas for beef and veal provided for in Regulation (EC) No 1939/97 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1939/ 97 of 3 October 1997, laying down for the period 1 July 1977 to 30 June 1998, rules for the application of the tariff quotas for beef and veal provided for by Council Regulation (EC) No 3066/95 for the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania and amending Regulations (EC) No 2512/96 and (EC) No 1441/97 (1), and in particular Article 3(4) thereof, Whereas Article 1(1) and (3) of Regulation (EC) No 1939/ 97 fixes the quantities of fresh, chilled or frozen beef and veal originating in Poland, Hungary, the Czech Republic, Slovakia, Romania and Bulgaria, and, in the case of Poland, the equivalent of the quantity of meat expressed as weight of processed products which may be imported on special terms in respect of the period 1 April to 30 June 1998; whereas the quantities of fresh, chilled or frozen beef and veal originating in Hungary, the Czech Republic, Slovakia, Romania and Bulgaria, covered by import licence applications submitted are such that applications may be accepted in full; whereas, however, quantities covered by applications in respect of beef and veal originating in Poland and processed products must be reduced proportionately in accordance with Article 3(4) of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The following percentages of quantities covered by import licence applications submitted in respect of the period 1 April to 30 June 1998 under the quotas referred to in Regulation (EC) No 1939/97 may be allowed: (a) 100 % of quantities covered by applications in respect of products falling within CN codes 0201 and 0202 originating in Hungary, the Czech Republic, Slovakia, Romania and Bulgaria; (b) 66,322 % of quantities covered by applications in respect of products falling within CN codes 0201, 0202, 1602 50 31 and 1602 50 39 originating in Poland. Article 2 This Regulation shall enter into force on 24 April 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 272, 4. 10. 1997, p. 23.